Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-37, 39-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Obviousness
US Pub Lorber (US 2012/0109418 A1) discloses analyzing historical data to determine driver characteristics.
US Pub Koehler et al. (US 2015/0203063 A1) discloses a system and method for avoiding accidents by using a biometric sensor system to ascertain vital signs of a vehicle occupant.
CN Pub You (CN 10,2897089A) discloses a steering wheel warning system which sends out an alert to driver lengthen the distance between two hands which hold the steering wheel.
However, neither of the cited prior art of record, either individually or combined as a whole, teaches to the same level of specificity and order, the steps recited in the independent claims.
For the above reasons, independent claim 31 is deemed allowable over the prior art of record.
Dependent claims 32-37, 39-45 are allowable based on their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693